Citation Nr: 0418307	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  94-49 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from September 1945 to 
August 1947.

This matter comes before the Board of Veterans' Appeals 
pursuant to an order of the United States Court of Appeals 
for Veterans Claims.


REMAND

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions which 
declined to reopen the previously denied claim for service 
connection for right inguinal hernia.  In a September 1999 
decision, the Board determined that new and material evidence 
had not been submitted to reopen the claim.  The appellant 
appealed the September 1999 decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In a September 2001 Order, the Court vacated the September 
1999 Board decision and remanded the matter to the Board for 
readjudication pursuant to the Veterans' Claims Assistance 
Act (VCAA).  

Thereafter, in a June 2002 decision, the Board again declined 
to reopen the claim for service connection for right inguinal 
hernia, finding that new and material evidence had not been 
submitted.  The Office of General Counsel, on behalf of the 
Secretary, filed a motion for remand and stay of further 
proceedings in this matter in November 2002.  This motion was 
predicated upon deficiencies in the Board's June 2002 
decision, in particular, compliance with the notice and duty 
to assist requirements effectuated by the VCAA.  In April 
2003, the appellant consented to the motion for remand.  The 
Court issued an order in May 2003, vacating and remanding the 
case to the Board for further proceedings.

In conjunction with briefs filed on appeal, the appellant has 
asserted that the issue on appeal is improperly characterized 
as a claim to reopen.  It is maintained that a final decision 
has never been issued in this matter and, in particular, that 
the RO failed to provide the veteran with a Statement of the 
Case following receipt in April 1962 of his notice of 
disagreement with the rating decision issued earlier that 
month denying service connection for right inguinal hernia.  
The appellant maintains that the issue on appeal has remained 
pending since 1962 in the absence of the RO's compliance with 
applicable regulations.  In the alternative, however, the 
appellant joined in the motion for remand.  

The issue of whether the appellant has perfected a timely 
appeal of the April 1962 rating decision, that denied 
entitlement to service connection for right inguinal hernia, 
has not been specifically developed and certified for 
appellate consideration.  This is a separate issue for which 
an adverse determination is itself appealable.  38 C.F.R. 
§ 19.34 (2003).  The Board finds that this issue is 
inextricably intertwined with the issue before the Board and 
must be adjudicated.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991). 

As indicated, the joint motion pointed out that VA had failed 
to provide the appellant with adequate notice of the 
provisions of the Veterans Claims Assistance Act of 2000 
38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  It was explained 
that the information provided to the appellant did not 
satisfy the requirements of 38 U.S.C.A. § 5103(a) and 
Quartuccio in that the appellant was not clearly notified of 
the evidence necessary to substantiate his claim for 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Finally, the Board finds that additional development is thus 
required prior to a review of the claim.  See 38 U.S.C.A. § 
5103A (West 2002).  In this regard, the nature of such 
development will depend upon the RO's resolution of the 
intertwined question of whether the current matter represents 
a pending or reopened claim.  The veteran should be given the 
opportunity to submit additional evidence and argument.  
Further, VA must ensure that it fulfilled its duty to notify 
the appellant of the evidence necessary to substantiate his 
claim.  See 38 U.S.C.A. § 5103 (West 2002).  The VA should 
assist the appellant in these matters prior to the Board's 
review.  See also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take the appropriate action 
in order to adjudicate the issue of whether 
the appellant initiated and perfected a 
timely appeal of the April 1962 rating 
decision that denied service connection for 
right inguinal hernia (sub-issue: did the RO 
miss an essential procedural step such that 
an appeal of the 1962 decision may still be 
perfected).  In adjudicating this claim, the 
law as it stood in April 1962 should be 
applied.  The RO and the appellant are 
advised that a "statement of the case" may 
not have been required in the RO's April 1962 
response to the veteran.  If the claim is 
denied, the RO should inform the appellant of 
the denial and of his appellate rights.

2.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



